[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              August 24, 2006
                             No. 06-11292                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 04-00126-CV-JTC-3

LECRISTAL HOWARD,


                                                           Plaintiff-Appellant,

                                  versus

UNITED PRUITT CORPORATION,
ALVISTA HEALTH CARE,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (August 24, 2006)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Lecristal Howard, a black female, appeals the summary judgment against her

complaint of racial discrimination against her employer, Alvista Health Care, a

skilled care nursing home, and United Pruitt Corporation, a related entity. We

affirm.

      We review a grant of summary judgment de novo. Brooks v. County

Comm’n of Jefferson County, 446 F.3d 1160, 1162 (11th Cir. 2006). Summary

judgment should be granted if “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

      Howard raises two arguments on appeal. First, Howard argues that she

presented sufficient evidence that the proffered reason for her demotion was

pretextual. Second, Howard argues that the district court improperly weighed

evidence of mistreatment when it granted summary judgment against her claim of a

hostile work environment. Each argument fails.

      First, the district court correctly determined that Howard did not present

evidence that the legitimate non-discriminatory reason given for her demotion was

pretextual. Alvista asserted that Howard was demoted because of poor

performance, and Alvista offers documentary and testimonial evidence in support



                                           2
of that reason. Howard did not dispute that her performance was poor. On the

contrary, in her deposition, Howard admitted that she had complained that “she had

too much responsibility and needed someone else to take over some of [her]

functions.” Howard also conceded that a report of her performance deficiencies

was “probably correct.” Howard’s bare assertion that she was demoted because of

her race is insufficient to carry her burden. See Earley v. Champion Intern. Corp.,

907 F.2d 1077, 1081 (11th Cir. 1990). Although Howard complains that the

decision to demote her was based on a subjective assessment, “[a] subjective

reason can constitute a legally sufficient, legitimate, nondiscriminatory reason

under the McDonnell Douglas / Burdine analysis,” Chapman v. AI Transport, 229

F.3d 1012, 1033 (11th Cir. 2000).

      Second, the district court correctly determined that the alleged behavior

about which Howard complained did not amount to a hostile work environment.

Howard presented evidence that she was screamed at at least twice, was excluded

occasionally from meetings, and her supervisor once asked her a question in an

inappropriate tone of voice, but Howard failed to offer any evidence that any of

these incidents was related to her race. Howard also alleged that a male coworker

used a racial slur, but the district court correctly concluded that an isolated incident

does not create a hostile work environment. Harris v. Forklift Systems, Inc., 510



                                            3
U.S. 17, 21, 114 S. Ct. 367, 370 (1993).

      The summary judgment against Howard’s complaint is

      AFFIRMED.




                                           4